Title: From Benjamin Franklin to Edward Shippen, 2 June 1755
From: Franklin, Benjamin
To: Shippen, Edward


Sir
Philada. June 2. 1755.
I am sorry it so happened that you had no Money put into your Hands for the Affair of the New Road; for Laverty and Coleman’s Return for want of a little Assistance, will, I am afraid, discourage many that intended to go. The Committee, on Sight of your Letter to the Governor, ordered 100 Dollars into his Hands to be sent to you, which I hope you have received. I am, with great Esteem and Respect, Sir, Your most humble Servant
B Franklin
 Endorsed: B. Franklins Letter Philada. 2d June 1755 about the road Cutters.